DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.

 Response to Amendment
The amendment filed April 4, 2022 has been entered.  Claims 1-13 and 15-21 are pending in the application.  Examiner acknowledges Applicant’s addition of new claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
Sarussi et al. (U.S. 2018/0020960 A1) (hereinafter – Sarussi) 
Chin et al. (U.S. 6,018,673) (hereinafter – Chin)
Szilagyi (U.S. 2015/0374245 A1) (hereinafter – Szilagyi).
Re. Claim 1 and 17: Sarussi teaches a reflective optical medical sensor device (Paragraph 0009), comprising: 
a central optical detector (Fig. 7: central light detector 70c);
a plurality of light emitter units disposed radially around the central optical detector, each of the plurality of light emitter units disposed a distance from the central optical detector (Fig. 7: light sources 70),
a plurality of peripheral optical detectors disposed to an outside of the plurality of light emitter units with respect to the central optical detector such that the peripheral optical detectors are disposed further away from the central optical detector than the light emitter units (Fig. 7: peripheral light detectors 70r),
each of the plurality of peripheral optical detectors forming a channel pair with one of the plurality of light emitter units (Fig. 6: indicated by T2 and 17”); and
a controller in electrical communication with the central optical detector, the plurality of light emitter units, and the plurality of peripheral optical detectors (Fig. 4: CTRL 43, described in paragraph 0050). 
Sarussi does not teach the invention wherein each channel pair of the light emitter units and peripheral optical detectors is integrated on a same circuit board.
Chin teaches the invention wherein each channel pair of the light emitter units and peripheral optical detectors is integrated on a same circuit board (Col. 6: “Emitter 44 and detector 46 are shown mounted on a flexible circuit board 60”).  Chin teaches analogous art in the technology of optical detection of biological signals (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Sarussi to have both emitter and detector mounted on the same circuit board as taught by Chin, the motivation being that doing so simplifies construction of the device.
Furthermore, it would have been an obvious matter of design choice to modify Sarussi to include emitter and detectors being integrated on the same circuit board since Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose, and it appears that the device would perform equally well with both designs.  Absent a teaching as to the criticality of specifically requiring the light emitter units and optical detectors to be mounted on the same circuit board as opposed to being separate and in communication with one another, this particular arrangement is deemed to have been known to those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to this particular arrangement.  See In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Sarussi further teaches the invention wherein:
the controller is configured to measure performance of channel pairs across short vectors and long vectors (Fig. 6: indicated by 17”, 17’, T1, and T2, showing a measurement, i.e., a performance under broadest reasonable interpretation; alternatively or additionally, Fig. 8, described in paragraph 0069: checking AC/DC ratio surpassing certain threshold, wherein such a method is not limited to a particular sensor/emitter pair), 
the short vector comprising the peripheral optical detector and the light emitter unit of the channel pair (Fig. 6: indicated by T2 or 17”, comprising peripheral detector 60r and light source 62) 
and the long vector comprising the light emitter of the channel pair and the central optical detector (Fig. 6: indicated by T1 or 17’, comprising central detector 60c and light source 62).
Sarussi in view of Chin do not teach the invention wherein a particular channel pair formed between detector and light source is selected for measurement of a physiological parameter.
Szilagyi teaches the invention wherein a particular channel pair may be selected and used to measure a physiological parameter (Paragraphs 0048-0049).  Szilagyi teaches analogous art of optical detection of biological signals (Abstract).
Sarussi teaches an invention concerned with positioning of individual detector and light sources to affect signal acquisition (Fig. 8, described in Paragraph 0069: altering light source angles until desired measurement reaches a certain threshold), wherein a certain range of angles between light sources and detectors creates a light path such that only the reflected components of a desired detection layer are detected (Paragraphs 0010-0014).  Sarussi further notes that, in embodiments which utilize multiple light sources and detectors, several of the entirety of reflected components may be within acceptable ranges and predefined directions of the measurement device.  This is supported by the fact that Sarussi teaches in figures 6, 7, and Paragraph 0059 that four intersections may be formed by sensor and light source pairs which each may provide differing levels of light reflectance.  Additionally, blood vessels may be more or less dense in certain parts of the measurement area and are largely directional, wherein the radial separation of light sources and detectors of Sarussi may cause differences in signal quality.
Therefore, it would have been obvious to one having skill in the art before the effective filing date to have modified Sarussi in view of Chin to include the steps of selecting an emitter/detector pair having the greatest signal-to-noise ratio as taught by Szilagyi, the motivation being that such a step reduces energy consumption (Paragraph 0048).
Sarussi further teaches the wherein each of the long vectors span a greater distance than each of the short vectors (Paragraph 0037: describing distance T1 between central optical detector and light source to be about 0.1 to 30 mm; thus, since length of long and short vectors are variable, Sarussi’s ranges encompasses the claim requirements of a long vector spanning a greater distance than a short vector, see MPEP 2144.05).
Re. Claim 6: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi further teaches the invention comprising from 4 to 12 light emitter units (Fig. 5; four light sources 10a-10d; Fig. 7: four light sources 70).  
Re. Claim 7: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi further teaches the invention comprising from 4 to 12 peripheral optical detectors (Fig. 7: four peripheral light detectors 70r).
Re. Claim 8: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi further teaches the invention further comprising the measured physiological parameter including at least one of blood oxygen saturation, heart rate, pulse arrival time, systolic blood pressure, respiratory rate, and perfusion index (Paragraph 0016).
Re. Claim 9: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi further teaches the invention wherein each channel pair defines a particular measurement vector (Fig. 6, indicated by 17” or T2).
Re. Claim 10: Sarussi, Chin, and Szilagyi teach the device as described in claims 1 and 17.  Sarussi further teaches the invention wherein the measurement vectors are radially distributed about the central optical detector (Fig. 7: radial distribution of light sources 70 and light detectors 70r).
Re. Claim 12 and 19: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi further teaches the invention wherein the device is configured to be placed onto the chest of a patient (Paragraph 0015: “Embodiments of the present invention may be used to implement wearable devices to be worn over a portion of body segments of a subject, such as, but not limited to…torso…).
Re. Claim 15: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Szilagyi further teaches the invention comprising an accelerometer (Fig. 3: accelerometer 310, described in Paragraph 0053), the controller configured to receive input from the accelerometer to mitigate the effects of movement on the measurement of the physiological parameter (Paragraph 0053).
Re. Claim 16: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Szilagyi further teaches the invention wherein the device consumes less power than an otherwise identical system that uses more than one channel pair for measuring a physiological parameter (Paragraphs 0048-0049).
Re. Claim 18: Sarussi, Chin, and Szilagyi teach the device as described in claim 17.  Szilagyi further teaches the invention wherein the controller is further configured to reduce power to the channel pairs not selected to place them into a standby mode (Paragraph 0069: “After identification of the emitter-detector combination that provides the best signal, the less useful emitters and detectors may be selectively turned off”).
Re. Claim 20: Sarussi, Chin, and Szilagyi teach the device as described in claim 17.  Szilagyi further teaches the invention wherein the controller is further configured to reassess the performance of the selected channel pair at a given time interval to determine if a channel pair in the standby mode reports a better performance than the selected channel pair; and wherein the controller can switch from the selected channel pair to a new channel pair if it is determined that the new channel pair reports better performance than the selected channel pair (Paragraph 0060: continuous scanning to detect optimal emitter/detector combination; Paragraph 0061: output from selected emitter/detector pair may continue to be monitored).

	Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sarussi et al. (U.S. 2018/0020960 A1) (hereinafter – Sarussi) in view of Chin et al. (U.S. 6,018,673) (hereinafter – Chin in further view of Szilagyi (U.S. 2015/0374245 A1) (hereinafter – Szilagyi) in view of Alzahrani et al ("A Multi-Channel Opto-Electronic Sensor to Accurately Monitor Heart Rate against Motion Artefact during Exercise, 2015) (hereinafter -- Alzahrani).
Re. Claim 2: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi, Chin, and Szilagyi do not teach the invention further comprising each of the plurality of light emitter units comprising a first light emitter configured to emit light at a first wavelength max of peak emission, a second light emitter configured to emit light at a second wavelength of peak emission, and a third light emitter configured to emit light at a third wavelength of peak emission.  Sarussi teaches that a light source may be capable of emitting multiple wavelengths (Paragraph 0016), but does not explicitly recite the use of three wavelengths.
Alzahrani teaches the invention comprising a first light emitter configured to emit light at a first wavelength max of peak emission, a second light emitter configured to emit light at a second wavelength of peak emission, and a third light emitter configured to emit light at a third wavelength of peak emission (Page 25692, Fig. 11, three distinct wavelengths emitted).  Alzahrani teaches analogous art in the field of multi-sensor optical medical imaging.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sarussi, Chin, and Szilagyi to include three distinct wavelengths of illumination as taught by Alzahrani, the motivation being that heart rate can be extracted by separating the raw signals of three different wavelength illuminations (Page 25692, paragraph 2, lines 1-2).
Re. Claim 13: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi, Chin, and Szilagyi do not teach the invention wherein the plurality of light emitter units, the plurality of peripheral optical detectors, and the central optical detector, are mounted together on a flexible substrate.
Alzahrani teaches analogous art in the field of multi-sensor optical medical imaging comprising mounting the light emitter units, peripheral optical detectors, and the central optical detector on a flexible substrate (Fig. 6, a flexible substrate). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sarussi, Chin, and Szilagyi to use a flexible substrate as taught by Alzahrani in order to be able adhere or attach the device onto different locations of a human body (pg. 25687, paragraph 2, lines 5-7).

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sarussi et al. (U.S. 2018/0020960 A1) (hereinafter – Sarussi) in view of Chin et al. (U.S. 6,018,673) (hereinafter – Chin) in further view of Szilagyi (U.S. 2015/0374245 A1) (hereinafter – Szilagyi) in further view of Alzahrani et al ("A Multi-Channel Opto-Electronic Sensor to Accurately Monitor Heart Rate against Motion Artefact during Exercise, 2015) (hereinafter -- Alzahrani) in further in view of Fontaine et al ("REFLECTANCE BASED PULSE OXIMETER FOR THE CHEST AND WRIST", 2013) (hereinafter -- Fontaine).
	Re. Claim 3: Sarussi, Chin, Szilagyi, and Alzahrani teach the device as disclosed in claim 2.  Alzahrani teaches the second wavelength to have a peak emission of about 650-670nm and a third wavelength to have a peak emission of about 520-540nm (Page 25692, paragraph 1, line 3: “Figure 11 shows PPG signals captured from the palm attaching the OEPS with three wavelength illumination sources (i.e. green 525 nm, red 650 nm and IR 870 nm”).  However Sarussi, Chin, Szilagyi, and Alzahrani do not explicitly teach a wavelength of peak emission being about 940nm to 960nm.
	Fontaine teaches using a first wavelength of peak emission being about 940nm to 960nm (Page iv, Executive Summary: “The optical sensor is made up of… an infrared emitter with a peak emission wavelength of 940 nm”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Sarussi, Chin, Szilagyi, and Alzahrani in further view of Fontaine to include a wavelength of peak emission being from 940nm to 960nm, the motivation being that in the operation of plethysmography for obtaining a blood oxygen saturation measurement, the red wavelength must fall within a region where the absorption of hemoglobin and oxygenated hemoglobin are markedly different, and the region for the infrared light must fall around a wavelength where the absorption coefficients of hemoglobin and oxygenated hemoglobin are practically the same (2.2.1 Principal of a Pulse Oximeter, page 15, paragraph 1, lines 2-6, Fig. 2.2).

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sarussi et al. (U.S. 2018/0020960 A1) (hereinafter – Sarussi) in view of Chin et al. (U.S. 6,018,673) (hereinafter – Chin) in further view of Szilagyi (U.S. 2015/0374245 A1) (hereinafter – Szilagyi) in further view of Fontaine et al ("REFLECTANCE BASED PULSE OXIMETER FOR THE CHEST AND WRIST", 2013) (hereinafter -- Fontaine).
Re. Claim 4: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi, Chin, and Szilagyi do not teach the invention wherein each of the plurality of light emitter units are disposed a distance from the central optical detector of about 7 mm to about 11 mm.
Fontaine teaches the invention wherein the light emitter unit and peripheral optical detector of each channel pair is disposed a distance of about 7 mm to 11 mm apart (2.2.2.1 Distance Between LED and Photodiode, page 16, paragraph 2, lines 2-7, the emitter units disposed a distance from the central optical detector of about 7mm to about 11mm).  Fontaine teaches analogous art in the field of multi-sensor optical medical imaging.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Sarussi, Chin, and Szilagyi to have the distance between light emitter and central detector to be about 7 mm to 11 mm apart as taught by Fontaine, the motivation being that previous studies have shown that 7 mm was the optimal distance between the light emitter and detector and produced the highest signal (2.2.2.1 Distance Between LED and Photodiode, page 16, paragraph 2, lines 2-7).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sarussi et al. (U.S. 2018/0020960 A1) (hereinafter – Sarussi) in view of Chin et al. (U.S. 6,018,673) (hereinafter – Chin) in further view of Szilagyi (U.S. 2015/0374245 A1) (hereinafter – Szilagyi) in further view of the BioMon Sensor Datasheet Version 1.1 SFH7060 (hereinafter -- the BioMon Datasheet).
	Re. Claim 5: Sarussi, Chin, and Szilagyi teach the system as described in claim 1.  Sarussi, Chin, and Szilagyi do not teach the system as disclosed in claim 1 wherein the light emitter unit and peripheral optical detector of each channel pair is disposed a distance of 2 mm to 6 mm apart. 
	The BioMon datasheet teaches analogous art in the field of multi-sensor optical medical imaging, and specifies a separation of 2.8mm and 5.3mm, respectively between the two rows of light emitters and the center of the optical detector (Package Outline, pg. 18, TOP VIEW).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the distance between the peripheral detectors and emitters to be at the required distance of 2 mm to 6 mm apart from each other since these are result-effective variables that contribute to the overall sensing capabilities of the sensor.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result-effective variable involves only routine skill in the art, and modifying the distance between the peripheral detectors and emitters to be at the required distance of 2 mm to 6 mm apart would allow for the peripheral sensors and emitters to maximize detecting at least one of blood oxygen saturation, heart rate, pulse arrival time, systolic blood pressure, respiratory rate, and perfusion index.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Furthermore, it would have been an obvious matter of design choice to modify Sarussi, Chin, and Szilagyi to have the peripheral detectors and emitters to be positioned at a distance of 2 mm to 6 mm apart since the applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose, and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the peripheral detectors and emitters are to be positioned at a distance of 2 mm to 6 mm apart, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sarussi et al. (U.S. 2018/0020960 A1) (hereinafter – Sarussi) in view of Chin et al. (U.S. 6,018,673) (hereinafter – Chin) in further view of Szilagyi (U.S. 2015/0374245 A1) (hereinafter – Szilagyi) in further view of Altebaeumer (U.S. 2017/0055907 A1) (hereinafter -- Altebaeumer) in view of Bechtel (U.S. 2013/0324816 A1) (hereinafter -- Bechtel).
Re. Claim 11: Sarussi, Chin, and Szilagyi teach the device as described in claim 1.  Sarussi, Chin, and Szilagyi do not teach the invention wherein the long and short vectors are radially spaced 45 degrees apart about the central optical detector.  
Bechtel teaches analogous art in the field of multi-sensor optical medical imaging, wherein the sensors are radially spaced 45 degrees apart about the central optical detector (Fig. 2A, 2B, wherein the detectors are radially spaced 45 degrees apart from the central optical detector).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Sarussi, Chin, and Szilagyi to have utilized having long and short vectors radially spaced 45 degrees apart about the central optical detector as taught by Bechtel, the motivation being that the source-to-detector distances being uniformly distributed can reduce data redundancy and can lead to generation of relatively accurate reflectance curves (Paragraph 0057, lines 7-10).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over:
Sarussi et al. (U.S. 2018/0020960 A1) (hereinafter – Sarussi) 
Chin et al. (U.S. 6,018,673) (hereinafter – Chin 
Szilagyi (U.S. 2015/0374245 A1) (hereinafter – Szilagyi)
Nagahiro et al. (U.S. 2016/0113530 A1) (hereinafter – Nagahiro).
Re. Claim 21: Sarussi, Chin, and Szilagyi teach the device as described in claim 1, but do not teach the invention wherein the plurality of light emitter units comprises
a plurality of distal light emitter units disposed radially around the central optical detector at a distal long vector distance and
a plurality of proximal light emitter units disposed radially around the central optical detector at a proximal long vector distance, 
wherein the distal long vector distance is greater than the proximal long vector distance.
Nagahiro teaches the invention wherein the plurality of light emitter units comprises
a plurality of distal light emitter units disposed radially around the central optical detector at a distal long vector distance (Fig. 10: elements 111) and
a plurality of proximal light emitter units disposed radially around the central optical detector at a proximal long vector distance (Fig. 10: elements 121 and/or 122), 
wherein the distal long vector distance is greater than the proximal long vector distance (Fig. 10: elements 111 disposed at greater distance from central light receiver 112 in comparison to elements 121 and 122).
It would have been obvious to one having skill in the art before the effective filing date to have modified the plurality of light emitter units sources disposed at a single distance radially around the central optical detector in the combination of Sarussi, Chin, and Szilagyi to include a plurality of concentric light sources (reading upon Applicant’s requirement of proximal and distal long vectors) as taught by Nagahiro, the motivation being that including multiple light sources in such a configuration relative to a central detector allows for selective detection of biological information from differing depths of the body (Fig. 3), and also allow for differing types of wavelengths to be used at various depths (Paragraph 0069).  Furthermore, the inclusion of multiple light sources at differing distances aids in selecting an optical light source unit which satisfies a predetermined condition to improve measurement accuracy (Paragraph 0109).

Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Sarussi does not teach the short vectors T2 are longer than the long vectors T1:	
Sarussi states overlapping ranges wide enough that one can easily be larger than the other (see Paragraphs 0037, 0043, rejection of claims 1, 4, and 5).  See MPEP 2144.05. 
Regarding Applicant’s argument that modifying Sarussi to result in the claimed invention would render Sarussi unsatisfactory for its intended purpose:
Modifying Sarussi to have particular distances for T2 and T1 within exemplary ranges specified by Sarussi do not appear to render the invention unsuitable for its claimed purpose since these ranges are given by Sarussi and thus believed to be acceptable in the formulation of the invention.  In Applicant’s citation of Sarussi’s Paragraph 0058, Sarussi states that distances T1 and T2 are “defined hereinabove with reference to FIGS. 2A-2B, and the ranges of the distances T2 are substantially defined hereinabove with references to FIGS. 3A-3B, for example 0.1 mm to 30 mm.”  When referring to Paragraphs 0037 describing FIGS. 2A-2B, and similarly, Paragraph 0058 describing FIGS. 3A-3B, Sarussi states a range of 0.1 mm to 30 mm for both T1 and T2.  Thus, although Applicant cites Paragraphs 0010 and 0058 of Sarussi as indicating specific tilt angles between light sources and detectors as critical for optimizing measurement, distances T1 and T2 are not shown to be limited by Sarussi to a particular geometric relationship, such as T1 being substantially greater than T2, or vice-versa.  Thus, it is not apparent that modifying Sarussi to result in the claimed invention would render Sarussi unsatisfactory for its intended purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791